People ex rel. Wynder v Maciol (2017 NY Slip Op 04670)





People ex rel. Wynder v Maciol


2017 NY Slip Op 04670


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


713 OP 16-02271

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. ANDREW WYNDER, PETITIONER,
vROBERT M. MACIOL, SHERIFF OF ONEIDA COUNTY JAIL, OR ANY OTHER PERSON HAVING CUSTODY OF ANDREW WYNDER, RESPONDENT. 


REBECCA L. WITTMAN, UTICA, FOR PETITIONER. 

	Proceeding pursuant to CPLR article 70 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 7002 [b] [2]). Petitioner seeks his release from custody on recognizance or bail. 
It is hereby ORDERED that said petition is unanimously dismissed without costs.
Memorandum: Petitioner commenced this habeas corpus proceeding in this Court pursuant to CPLR 7002 (b) (2), contending that County Court abused its discretion in declining to set bail on two pending indictments. We note, however, that petitioner has pleaded guilty to and been sentenced on those indictments. Thus, the instant petition "challenging the legality of petitioner's preconviction detention is moot[ inasmuch as] petitioner is currently incarcerated pursuant to [] judgment[s] of conviction and sentence[s] rendered upon his plea[s] of guilty" (People ex rel. Macgiollabhui v Schriro, 123 AD3d 633, 634; see People ex rel. Green v Saunders, 145 AD3d 642, 642-643; see also People ex rel. Wilson v Walsh, 270 AD2d 885, 885, lv denied 95 NY2d 758). Furthermore, petitioner has failed to establish "the applicability of an exception to the mootness doctrine" (Macgiollabhui, 123 AD3d at 634; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court